Citation Nr: 1102379	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to March 1972.

This case initially before the Board of Veterans' Appeals on 
appeal from a June 2007 rating decision that granted service 
connection for asbestosis and assigned a noncompensable rating 
effective on August 3, 2006.

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) at a hearing held at the RO in September 2009.  A 
transcript of the hearing has been associated with the claims 
file.

In December 2009, the Board issued a decision assigning a 10 
percent rating for the service-connected respiratory disability.   

In December 2009, the Board also remanded the matter of a TDIU 
rating to the RO for further development of the record.



FINDING OF FACT

The service-connected disabilities alone are not shown to 
preclude the Veteran from securing and maintaining substantially 
gainful employment consistent with his educational experience and 
occupational background.



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability by reason of service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in December 2009 prior to 
the initial adjudication of his TDIU claim in a September 2010 
Supplemental Statement of the Case.  The Veteran received another 
VCAA letter in July 2010.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain both his private and VA medical 
treatment records.  The Veteran received notice pertaining to the 
downstream disability rating and effective date elements of the 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the Veteran testified at a hearing that focused on the 
elements necessary to substantiate his claim for increase and, 
through his testimony and his representative's statements, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate the claim for benefits.  

As such, the Board finds that, consistent with Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim based on the current record.  

The Veteran was afforded a VA examination in March 2010.  The VA 
examination is adequate for rating purposes.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim at this time.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and would 
result only in additional delay with no benefit to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

The Board finds that all relevant evidence necessary for full 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes VA examination 
reports, VA medical records, and statements from the Veteran and 
his representative.  

The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  TDIU

Under the applicable criteria, total disability ratings based on 
individual unemployability may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
service-connected disabilities, provided that one of those 
disabilities is ratable 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU 
claim is an alternative way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

Applicable statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file that 
may be interpreted as applications or claims, formal or informal, 
for increased benefits and, then, to all other evidence of record 
to determine the earliest date as of which, within the one year 
prior to the filing of a formal claim for TDIU, the increase in 
disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

The Board notes that the Veteran first raised a claim for a TDIU 
rating at the hearing held at the RO in September 2009.  (See 
September 2009 Hearing Transcript, p. 4).  

The Veteran is service connected for the residuals of a 
ganglionectomy of the left wrist, rated at noncompensable level, 
and for asbestosis, rated as 10 percent disabling.   

The Veteran, however, does not satisfy the numerical requirements 
set for consideration of a TDIU rating in 38 C.F.R. § 4.16(a), 
because he does not, in part, have at least one disability rated 
as 40 percent or more.  For this reason, he does not meet the 
criteria for assignment of a TDIU rating under 38 C.F.R. 
§ 4.16(a).

A TDIU rating may also be granted on an extraschedular basis, 
pursuant to 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities but who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  This means that in exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment due to 
the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

The criteria for extraschedular evaluation are that there is a 
marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 
4 Vet App. 225, 229 (1993).

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell, 9 Vet. App. at 339.  Rather, the Board must refer the 
matter to the RO for extraschedular consideration.

The Veteran underwent a VA examination in February 2008.  The VA 
examiner opined that the service-connected symptomatology caused 
significant effects on the Veteran's general occupation 
functioning.  The examiner noted that the Veteran had left two 
prior jobs due to an increase in shortness of breath.  

At the time of the examination, the VA examiner noted that the 
Veteran worked in an office job because his shortness of breath 
limited the amount of walking he could do.

In September 2009, the Veteran testified that he had retired in 
April 2008 because he was unable to function any longer in his 
job due to shortness of breath, as indicated on page 4.

In an August 2009 written statement, the Veteran's son stated 
that his father's health has declined over the past several years 
and that, until recent years, his father had attended several 
sporting events, completed home and auto repairs, and was 
inspirational in creating a very talented and effective work 
force. 

Further, in August and November 2009 letters, a former employer 
wrote that the Veteran had previously been employed with his 
company for eight years and that, during that time, his health 
had declined in that towards the end of his employment he 
commonly had to stop in the middle of a conversation to catch his 
breath.  

The former employer added that the Veteran had retired early even 
though he had intended to work longer.  The decision, according 
to the employer, had been prompted by his declining ability to 
complete routine work-related tasks.

In connection with his claim for a TDIU rating, the Veteran 
underwent a VA examination in March 2010 by an examiner who 
reviewed the claims file and the Veteran's current complaints.  
The Veteran reported using inhalers and bronchodilator and having 
a history of asthma.  He also stated that he walked 1/4 of a mile 
at least 4 times a day with occasional shortness of breath.  

The Veteran reported that he had been employed as a pipe fitter, 
but was currently unemployed.  A December 2009 x-ray study showed 
findings of stable asbestos-related pleural disease.  A 
spirometry test was within normal limits.  

The Veteran was diagnosed with stable asbestosis.  The VA 
examiner stated that there were no effects on usual occupation or 
resulting work problems.  

The VA examiner concluded that the service-connected asbestosis 
alone, without regard to any nonservice-connected disability or 
the Veteran's age, was not productive of an overall level of 
incapacity sufficient to prevent him from securing and following 
a sedentary form of substantially gainful employment consistent 
with his educational and occupational experience.  

The VA examiner's rationale was based on review of the claims 
file, treatment records, clinical evaluation, and review of the 
literature coupled with the fact that the Veteran chest x-rays 
have remained stable in relation to his asbestosis condition.

The VA treatment records reflect a history of asbestosis, asthma 
and COPD.  A June 2008 VA treatment record noted that the Veteran 
walked two miles daily with occasional shortness of breath on 
exertion.

In this case, the Board finds that the Veteran is not shown to be 
productive of a significant impairment of respiratory capacity 
based on either private or VA testing.  
While the Veteran asserts that he is experiencing shortness of 
breath, the recent tests in 2010 did not show severe impairment.  

As indicated, this testing of overall lung capacity shows that he 
would not be prevented from during sedentary or even light manual 
labor as he has performed in the past.  His service-connected 
wrist disability also is not shown to be significantly disabling.

Finally, the Board finds that the Veteran's case does not present 
such an exceptional or unusual disability picture with a showing 
of marked interference with employment so as to render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b).

In conclusion, the weight of the evidence is against the 
Veteran's claim for a TDIU rating because the service-connected 
disabilities alone do not render him unable to obtain or retain 
substantially gainful employment consistent with his educational 
background and work experience.  

The record does not reflect any factor taking the case outside 
the norm and the fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

Accordingly, on this record, his claim for a TDIU rating must be 
denied.

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the claim, however, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


